In an action brought by respondent for dissolution of a partnership and for an accounting, judgment reversed on the law and the facts, with costs, and judgment directed for the defendant dismissing the complaint, with costs. Findings of fact and conclusions of law reversed, defendant’s proposed findings, except those numbered 23 and 27, found, and defendant’s proposed conclusions of law adopted. This partnership was dissolved on July 22, 1941, by mutual consent. The official referee’s finding that the plaintiff never received back his capital investment during the existence of the partnership business disregards the fact that he obtained partnership assets, which, according to the only testimony in the record, .substantially exceeded in value the disbursements he made on behalf of the partnership. There is no support’in the record for the official referee’s holding that the dissolution of partnership which occurred on July 22,1941, contemplated that the defendant was not to be allowed any credit for the assets of the partnership. The partnership agreement of March 20, 1941, did not require the plaintiff to be reimbursed in cash for capital advances made on behalf of the partnership. (See Matter of Raymond v. Davis, 248 N. Y. 67, 70.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.